USCA11 Case: 20-10508     Date Filed: 04/22/2021   Page: 1 of 10



                                                         [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-10508
                           Non-Argument Calendar
                         ________________________

                           Agency No. A201-233-584



SHIEKH AMODOU NYANG,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                (April 22, 2021)

Before JILL PRYOR, LUCK and DUBINA, Circuit Judges.

PER CURIAM:

      Shiekh Nyang petitions for review of the order of the Board of Immigration

Appeals (“BIA”) denying his second motion to reopen his removal proceedings
         USCA11 Case: 20-10508       Date Filed: 04/22/2021    Page: 2 of 10



(“second motion”) based on claims of ineffective assistance of counsel, which he

filed pursuant to the Immigration and Nationality Act (“INA”) § 240(c)(7)(A),

8 U.S.C. § 1229a(c)(7)(A). He argues that the BIA failed to give reasoned

consideration to his equitable tolling argument and his ineffective assistance of

counsel arguments raised in support of his second motion. After reading the

parties’ briefs and reviewing the record, we grant the petition for review.

                                              I.

      Shiekh Nyang is a native and citizen of Gambia who claims that he entered

the United States in 1996 on a B-2 visa with his mother and brother when he was

five years old. Nyang’s mother, father, and brothers all live in the United States, as

do his wife and son, who was born in 2010. Nyang has been married since 2015 to

Chanel McCormick, a United States citizen. In March 2011, the Department of

Homeland Security issued him a notice to appear (“NTA”), charging him as

removable under INA § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), for being an

alien present in the United States without being admitted or paroled.

      Nyang failed to appear at his removal hearing, and an Immigration Judge

(“IJ”) ordered him removed in absentia. In November 2018, Nyang, through

counsel, filed his first motion to reopen, conceding that he had received notice of

the removal hearing via his counsel. The first motion also contended that Nyang

was eligible for adjustment of status, relief under a pending I-130 petition by his


                                          2
         USCA11 Case: 20-10508       Date Filed: 04/22/2021    Page: 3 of 10



citizen spouse, and relief under a previously filed E-42B application. The first

motion claimed that Nyang missed the April 2016 hearing due to erroneous

instructions from his GPS and advice from a bus driver. The first motion asserted

that Nyang’s sincere error in arriving late to the hearing and his depression

constituted exceptional circumstances that provided grounds for reopening. The

first motion contained an ostensibly self-written and signed letter by Nyang’s wife

that she had left Nyang because of their homelessness and unemployment status.

The letter noted that Nyang had appeared at all hearings prior to this one, and the

letter contained misspellings of Nyang’s first name.

      The IJ denied the first motion, noting that it had been untimely filed because

it was filed more than 180 days after the date of the removal order. The IJ also

concluded that, regardless of timeliness, Nyang failed to demonstrate exceptional

circumstances to justify why he missed his hearing. Specifically, in a footnote, the

IJ noted that the first motion explained Nyang’s failure to appear at the hearing, but

it also stated that unsworn attorney statements do not constitute new evidence and

are not entitled to any evidentiary weight. (R. at 304.) The IJ further concluded

that Nyang failed to show prima facie eligibility for the underlying relief that he

sought because, in part, he had failed to attach his applications for adjustment of

status and cancellation of removal to the first motion. The IJ also reasoned that it

would be difficult for Nyang to rely on potential hardship to his wife as an avenue


                                          3
          USCA11 Case: 20-10508       Date Filed: 04/22/2021    Page: 4 of 10



for cancellation of removal, due to his admission that he and his wife were

separated. The IJ concluded that Nyang had not shown prima facie eligibility for

the relief sought and denied the motion to reopen.

      Nyang appealed the IJ’s decision to the BIA with the assistance of the same

counsel who filed the first motion on Nyang’s behalf. The appellate brief

reiterated the arguments made in the first motion, and counsel filed supplemental

evidence in support of the first motion, including an affidavit from Nyang’s

mother, his mother’s driver’s license, and Nyang’s school records. In June 2019,

the BIA affirmed the IJ’s denial of the first motion and expressly adopted the IJ’s

reasons. The BIA noted that Nyang had submitted new evidence, but it declined to

consider it.

      In July 2019, Nyang, proceeding pro se, filed a “motion to reopen sua

sponte in absentia removal proceedings” (“second motion”). (Id. at 127-42.)

Nyang argued that he was entitled to equitable tolling of the statute that precluded

him from filing an untimely and successive motion to reopen on the grounds that

he was diligently pursing his rights and his prior counsel rendered deficient

performance. Specifically, Nyang argued that his counsel had been ineffective for

failing to file timely his first motion, despite her representation that she would file

a motion to reopen immediately after the IJ entered its in absentia removal order.

Nyang claimed that he did not learn of his counsel’s failure to file timely a motion


                                           4
         USCA11 Case: 20-10508        Date Filed: 04/22/2021    Page: 5 of 10



to reopen until June 2019 when he received a copy of his case file from counsel.

Nyang asserted that it was at this time that he learned of all the deficiencies his

counsel had committed. Nyang noted that he had filed a complaint against his

prior counsel with the State of Georgia Bar Association in July 2019, and he

attached a copy of this complaint to his second motion. Nyang also attached an

affidavit attesting to the facts on which he based his claims of ineffective

assistance. (Id. at 155-60.)

      The BIA denied the second motion, primarily on the basis that it was

“number-barred” because Nyang already had filed multiple motions to reopen. (Id.

at 2-4.) Alternatively, the BIA noted that Nyang had failed to show that he was

entitled to reopening because, although it assumed the truth of Nyang’s assertion

that his counsel did not inform him of the April hearing date, Nyang failed to

demonstrate sufficient prejudice because the IJ had personally informed him of the

hearing date. The BIA further declined to reopen so that Nyang could pursue

various forms of discretionary relief because it had “rejected this argument in [its]

prior decision and discern[ed] no reason to reach a different result here.” (Id. at 3.)

The BIA assumed the truth of Nyang’s allegations regarding the allegedly forged

letter but found that the forged letter would not likely have changed the result and,

thus, did not demonstrate prejudice. The BIA characterized the letter as not

material on the issue of reopening because it was evidence submitted on appeal


                                           5
         USCA11 Case: 20-10508      Date Filed: 04/22/2021   Page: 6 of 10



that was not new and previously unavailable. Thus, the BIA declined to sua sponte

reopen Nyang’s proceedings.

                                             II.

      Generally, we lack jurisdiction to review decisions of the BIA that are purely

discretionary, which includes the decision not to reopen a case sua sponte. Lin v.

U.S. Att’y Gen., 881 F.3d 860, 871 (11th Cir. 2018). On the other hand, where the

BIA’s denial of a motion to reopen is based on nondiscretionary grounds, such as a

finding that a petitioner’s motion is number-barred, we have the power to review

the basis for the denial, even where the BIA also declines to reopen proceedings

sua sponte. Id. at 870-71.

      “We review the [BIA’s] denial of a motion to reopen removal proceedings

for abuse of discretion.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir.

2009) (quoting Li v. U.S. Att’y Gen., 488 F.3d 1371, 1374 (11th Cir. 2007) (per

curiam)). “This review is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner.” Id. Where a petitioner challenges

the BIA’s nondiscretionary grounds for denying a motion to reopen, we must

affirm if the BIA’s decision is based on reasoned consideration and shows that the

BIA made adequate findings to support its decision. Lin, 881 F.3d at 871-72.

However, absent reasoned consideration and adequate findings, we will remand for

further proceedings. Ali v. U.S. Att’y Gen., 931 F.3d 1327, 1333 (11th Cir. 2019).


                                         6
         USCA11 Case: 20-10508        Date Filed: 04/22/2021     Page: 7 of 10



We review de novo claims of legal error, including whether the BIA expressed

reasoned consideration for its decision. Lin, 881 F.3d at 872.

                                               III.

      In petitioning for review, Nyang argues that the BIA failed to give reasoned

consideration to his equitable tolling and ineffective assistance of counsel

arguments when it denied his second motion. First, Nyang contends that the BIA

denied the second motion as number-barred without considering his argument that

his previous counsel’s ineffective assistance in filing his first motion equitably

tolled this limitation. Second, he asserts that the BIA did not understand his

ineffective assistance of counsel claim and, therefore, could not have given it

reasoned consideration. Third, he claims that the BIA failed to give adequate

weight to the fraudulent letter and misstated the record in its analysis on this point.

      An alien may move to reopen his removal order. 8 U.S.C. § 1229a(b)(5)(C),

(c)(7)(A). Aliens are limited to one motion to reopen per in absentia removal

order. Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1227–28 (11th Cir. 2008).

When ordered removed in absentia, an alien must file a motion to reopen removal

proceedings within 180 days of the agency’s final decision, but this statute is

subject to equitable tolling. 8 U.S.C. § 1229a(b)(5)(C); Avila-Santoyo v. U.S. Att’y

Gen., 713 F.3d 1357, 1362-65 (11th Cir. 2013) (en banc). While we have not

specifically considered and held whether the one-motion rule is a


                                           7
          USCA11 Case: 20-10508        Date Filed: 04/22/2021    Page: 8 of 10



non-jurisdictional claim processing rule subject to equitable tolling, we have

expressly suggested that it is such a rule and would be subject to equitable tolling.

See Ruiz-Turcios v. U.S. Att’y Gen., 717 F.3d 847, 850 (11th Cir. 2013). Equitable

tolling requires a showing that (1) the litigant has been diligently pursuing his

rights, and (2) an extraordinary circumstance stood in his way. Id. at 851. The

BIA has the discretion to deny reopening even where the movant has made a prima

facie case that reopening would otherwise be appropriate. 8 C.F.R. § 1003.2(a),

(c). Going beyond the numerical and time bars, the BIA may deny a motion to

reopen where it determines that, despite the alien’s statutory eligibility for relief,

he is not entitled to a favorable exercise of discretion. See Lin, 881 F.3d at 872–

73.

      In rendering its decision, the BIA is not required to discuss every piece of

evidence presented if it has given reasoned consideration and made adequate

findings. Ali, 931 F.3d at 1333-34. The BIA must leave us with the conviction

that it heard and thought about the case and did not merely react. Id. at 1333

(quotation marks omitted). To meet this burden, the BIA is required to discuss

“highly relevant” evidence, which we have defined as that evidence which would

compel a different outcome if discussed. Id. at 1334. We have held that the BIA’s

analysis is sufficient to show reasoned consideration when it lists the basic facts of

the case, refers to relevant statutory and regulatory authority, and accepts several


                                           8
         USCA11 Case: 20-10508        Date Filed: 04/22/2021    Page: 9 of 10



grounds on which the IJ denied the petitioner’s motion to reopen. Lin, 881 F.3d at

874-75. On the other hand, the BIA fails to give reasoned consideration to a claim

when it “misstates the contents of the record, fails to adequately explain its

rejection of logical conclusions, or provides justifications for its decision which are

unreasonable and which do not respond to any arguments in the record.” Id. at 874

(quoting Jeune v. U.S. Atty’ Gen., 810 F.3d 792, 803 (11th Cir. 2016)).

                                               IV.

      After reviewing the record, we conclude that whether or not Nyang is

ultimately entitled to relief on the merits of his second motion, the BIA did not

give reasoned consideration to his arguments in support thereof. First, the BIA

denied the second motion on the basis that it was number-barred without

addressing Nyang’s arguments that this number-bar had been equitably tolled

because of his prior counsel’s ineffective assistance. Second, the BIA’s discussion

of potential prejudice arising from Nyang’s prior counsel’s failure to inform him of

his missed removal hearing fails to provide any explanation as to why it rejected

his other grounds for ineffective assistance of counsel—namely, his prior counsel’s

untimely filing of his first motion to reopen his removal proceedings and his prior

counsel’s failure to attach documentation in support of his applications for

alternative relief. The BIA’s reliance on its opinion affirming the denial of

Nyang’s first motion to reject his arguments in support of his second motion is also


                                           9
            USCA11 Case: 20-10508     Date Filed: 04/22/2021   Page: 10 of 10



misplaced, as the issue of ineffective assistance of counsel was not presented to the

BIA in the first motion. Thus, the BIA’s first opinion was unresponsive to the

arguments presented in the second motion. Moreover, the BIA also did not address

any potential prejudice arising from Nyang’s prior counsel’s untimely filing of the

first motion.

          Third, to the extent that the BIA discussed Nyang’s arguments grounded in

his prior counsel’s alleged forgery of a letter submitted along with the first motion,

it misstated the contents of the record. The BIA represented that the allegedly

forged letter was (1) first submitted on appeal, and (2) not considered on its

substance by the Immigration Judge (“IJ”). However, the record reflects that the

letter was first submitted to the IJ as an attachment to the first motion, and it was

relied upon by the IJ in a substantive manner when discussing Nyang’s claims for

relief.

          Accordingly, we conclude from the record that the BIA misstated the

contents of the record and did not respond to the arguments presented before it,

thus failing to give reasoned consideration to Nyang’s claims. For the

aforementioned reasons, we grant the petition for review and remand this case for

further proceedings consistent with this opinion.

          PETITION FOR REVIEW GRANTED.




                                           10